                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division



 MELINDA ALLEN,

                        Plaintiff,

                V.                                        Civil Action No. 1:17-cv-1156(AJT/TCB)

NANCY A. BERRYHILL, Acting
Commissioner, Social Security
 Administration,

                        Defendant.



                                                 ORDER

        Melinda Allen ("Plaintiff) seeks judicial review pursuant to the 42 U.S.C. § 405(g) of a

final decision denying Plaintiffs claim for Disability Insurance Benefits("DIB") pursuant to

Title II ofthe Social Security Act. The dispositive issue is whether the Defendant's decision

regarding Plaintiffs "residual functional capacity" is supported by substantial evidence. Based

on the administrative record, the parties' pleadings,' and a detailed de novo review ofthe

Magistrate Judge's Report & Recommendation [Doc. 16]("R&R"),the Court concludes that the

Defendant's decision finding that Plaintiff can perform the "sit/stand option" is not supported by

substantial evidence, and that Plaintiff has established her entitlement to the requested DIB.

        Accordingly, Plaintiffs motion for summary judgment will be granted; Defendant's

motion for summary judgment will be denied; Defendant's decision reversed; and the matter will

be remanded for an award of benefits by the Defendant.



' The motions and briefs in this case include Plaintiffs Motion for Summary Judgment [Doc. 9], PlaintifTs
Memorandum in Support of Motion for Summary Judgment[Doc. 10]("PL's Memo Supp."), Defendant's Motion for
Summary Judgment [Doc. 12], and the Memorandum of Law in Support of Defendant's Motion for Summary
Judgment and in Opposition to Plaintiffs Motion for Summary Judgment[Docs. 13 & 14].
